DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1, 2 and 3, drawn to a method for establishing a submerged vegetation system in a eutrophic water body, comprising cultivating emerging plants in a water area to improve anti-wind wave and anti-water flow capabilities and using a modified clay molecular sieve, phosphorus-accumulating bacteria, grass seeds and silty clay to prepare a modified clay molecular sieve ecological base, and adding the modified clay molecular sieve ecological base to the water body  and where the grass seeds of submerged plant are Potamogeton crispus and Vallisneria spiralis, and preparing the modified clay molecular sieve ecological by weighing the sieve and silty clay in a ratio of 1:1, adding grass seeds and the bacteria  and where the grass seeds is 40-60 seeds/m2 and the bacteria is 50%relative to total volume of the sieve and silty clay classified in A01G 31/02, for example.
Claims 1, 4 and 5, drawn to a method where the modified clay molecular sieve ecological base is supplementally added every 5 to 7 days after the first addition and a supplemental addition amount is 50% of the first addition amount, classified in A01G 31/02, for example.
Claims 1, 4, 6 and 7, drawn to a method where the emerging plants are selected form one or more Pontederia cordata, Typha orientalis and Canna indica and one or more of native organisms, classified in A01G 31/02, for example.
Claims 1, 4, 6 and 8, drawn to a method where the emerging plants needs are cultivated before recovery of the cyanobacteria, classified in A01G 31/02, for example.
Claims 1 and 9, drawn to a method where the depth of the water area is less than 3 meters and a wind speed of the area is less than 8 m/s, classified in A01G 31/02, for example.
Inventions 1 and Inventions II, III, IV and V are directed to related as distinct processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). The Inventions have very different limitations such as, in the instant case, Invention II as claimed requires specific types of plants and requires a different scheduling for adding the supplemental clay. Invention III requires different specific types of plants than in Invention I. Invention IV as claimed requires specific timing of cultivation in relation to cyanobacteria. Invention V as claimed requires specific water depth and wind speed. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Claim 1 links Groups I-V.
Claim 4 links Groups II-IV.
Claim 6 links Groups III and IV.

Linking Claims
Claim 1 links the inventions of Groups I-V. Claim 4 links the inventions of Groups II-IV. Claim 6 links the invention of Groups III and IV. The restriction requirement between the linked inventions is subject to the non-allowance of the linking claims 1 or 4 or 6. Upon allowance of the linking claim, the restriction requirement as to the linked inventions shall be withdrawn and any claims depending from or otherwise including all the limitations of the allowable linking claim will be entitled to examination in the instant application. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

the inventions have acquired a separate status in the art due to their recognized divergent subject matter

the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, Applicant must indicate which of these claims are readable upon the elected invention.

Should Applicant traverse on the ground that the inventions are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).



Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SUSAN MCCORMICK EWOLDT whose telephone number is (571)272-0981.  The Examiner can normally be reached on M-TH 5:30-4.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUSAN MCCORMICK EWOLDT/Primary Examiner, Art Unit 1661